DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 2/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding 101 rejections, applicant’s arguments have been fully considered and are not persuasive.  Under the new patent eligibility guidance (2019 PEG), the claims are directed to an abstract idea.  
The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)

For Step 1, Examiner determines that the claims fall into statutory category. For example, the independent claim 1 recites a series of steps, therefore, is a process.

For Step 2A Prolong 1, Examiner determines that claims recite judicial exception. The independent claims 1, 8, and 15 recite the limitations of “a memory configured to store instructions; and a processor configured to execute the instructions to: receive adjusted labeled data based on emotional tone factors; analyze words by a tone latent Dirichlet allocation (T-LDA) model that models tone intensity using the emotional tone factors and integrating the 

For Step 2A Prolong 2, Examiner determines that claims are not integrated in to a practical application.  The claim recite additional elements: “a processor and a memory.” 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.

For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US PAT 10,650,097. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,650,097.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application: 16/795,401
US PAT 10,650,097
1. A method comprising: 






receiving adjusted labeled data based on emotional tone factors; 

analyzing words using a tone latent Dirichlet allocation (T-LDA) model that models tone intensity using the emotional tone factors and integrating the adjusted labeled data; and 

providing representative words for each emotional tone factor based on using the T-LDA model, wherein the representative words are obtained using the T-LDA model based on determining posterior probabilities and adjusting the posterior probabilities based on an auxiliary topic.
1. A method comprising:
crawling a network for raw data;
refining emotion metrics for the raw data;
receiving labels for the raw data using refined emotion metrics;
performing factor analysis for labeled data to obtain emotional tone factors;
receiving adjusted labeled data based on the emotional tone factors;

analyzing words using a tone latent Dirichlet allocation (T-LDA) model that models tone intensity using the emotional tone factors and integrating the adjusted labeled data; and

provide representative words for each emotional tone factor based on using the tone model, wherein the representative words are obtained using the T-LDA model based on determining posterior probabilities and adjusting the probabilities based on an auxiliary topic.




Other independent claims 8 and 15 are also similar to the independent claims 8 and 15 of the US PAT.
With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the US PAT or are found within the scope of the independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8, and 15 recite, “a memory configured to store instructions; and a processor configured to execute the instructions to: receive adjusted labeled data based on emotional tone factors; analyze words using a tone latent Dirichlet allocation (T-LDA) model that models tone intensity using the emotional tone factors and integrating the adjusted labeled data; and provide representative words for each emotional tone factor based on using the T- LDA model, wherein the representative words are obtained using the T-LDA model based on 
The limitations of “receiving adjusted label data …. analyzing words using a tone Dirichlet allocation (T-LDA) model …. providing representative words … ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory … a processor … ”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can receive data, analyze words, and provide representative words. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a memory … a processor …”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving adjusted labeled data … analyzing words using a T-LDA  … providing representative words) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to not patent eligible.

Regarding the dependent claims, Claims 2, 9, and 16 recite “crawling a network for raw data; and refining emotion metrics for the raw data”.  The claims include additional elements “crawling a network for raw data raw data; and refining emotion metrics for the raw data.”  However, the limitations of Claim 2 do not tie with the independent claim limitations. 
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Most pertinent prior art:
CHHAYA (US 2019/0311035 A1) discloses a method comprising: 
receiving adjusted labeled data (CHHAYA Par 33 – “In an example embodiment, a mean of ten annotator scores (e.g., scores from ten annotators) may be used as a representative score of an affective tone dimension for a text communication. Taking the affective tone dimension formality a given text communication may have been provided to ten (or more) annotators, and each annotator may have provided a formality score for the given text communication, as described above. In this example, a mean of the ten formality scores provided by the ten annotators may be used as a representative formality score for the given text communication.”) based on emotional tone features (CHHAYA Par 29 – “In order to perform the crowdsourcing, each text communication in the corpus of text communications may be cleaned and provided to a suitable number of annotators with instructions to label each provided text communication for each of the three affective tone dimensions of frustration, formality, and politeness. … In some cases, the annotators may be provided a brief description of frustrating language, formal language, and polite language, so as to remove confusion between the three affective tone dimensions of frustration, formality, and politeness.”); 
analyzing words using a tone model (CHHAYA Fig. 9 – “Tone Prediction Module 808”; Par 64 – “As shown in FIG. 9, tone prediction module 808 includes a trained frustration prediction module 704, a trained formality prediction module 706, and a trained politeness prediction module 708. As described previously, for a provided text communication, trained frustration prediction module 704 predicts a measure of frustration, trained formality prediction module 706 predicts a measure of formality, and trained politeness prediction module 708 predicts a measure of frustration.”) using the emotional tone features (CHHAYA Par 65 – “The generated feature vector represents the text communication and, more specifically, the contents of the text communication. Feature computation module 702 may provide or otherwise make available the generated feature vector to tone prediction module 808 for determination of a tone of the contents of the text communication. Tone prediction module 808 may then predict the tone of the contents of the text communication utilizing trained frustration prediction module 704, trained formality prediction module 706, and trained politeness prediction module 708 included in tone prediction module 808.”) and integrating the adjusted labeled data (CHHAYA Par 35 – “As will be further described below, text communications in training samples may be represented by a a ground truth for an affective tone dimension.”; Par 58 – “Each training sample may include a text communication, and a ground truth indicating a degree of an affective tone dimension conveyed by the contents of the text communication. The ground truths are based on the scores provided by the annotators in training data labeling phase 104 described previously.”; Par 33 – “In an example embodiment, a mean of ten annotator scores (e.g., scores from ten annotators) may be used as a representative score of an affective tone dimension for a text communication.”); and 
provide representative words for each emotional tone factor based on using the tone model (CHHAYA Fig. 4; Par 53 – “In an example implementation, the derived features may be extracted from the contents of a text communication by parsing the contents of the text communication, and determining a count or numerical information for each derived feature from the contents of the text communication.…As another example, the existence of hedges in the contents of a text communication may be determined by comparing the words in the contents to known hedge words and phrases. FIG. 4 shows a list of example hedge words and phrases, in accordance with an embodiment of the present disclosure.”; Par 59 – “.Feature vector 602 a represents the contents of text communication 602, and is included in each training sample 604 a, 604 b, and 604 c.”; Par 65 – “The generated feature vector represents the text communication and, more specifically, the contents of the text communication. Feature computation module 702 may provide or otherwise make available the generated feature vector to tone prediction module 808 for determination of a tone of the contents of the text communication.”; Par 36 – “For example, the conversion can include any or all of converting the characters in the contents to a common case (e.g., uppercase or lowercase), determining the lemmas (e.g., base forms) of the words in the contents, determining n-grams, and so on. In an example embodiment, feature engineering may be utilized to extract 55 features from the generating a feature vector for the text communication.”) 
However, CHHAYA fails to teach all the limitations recited in the independent claims, 1, 8, and 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN C KIM/Primary Examiner, Art Unit 2655